PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/396,259
Filing Date: 26 Apr 2019
Appellant(s): Bronkalla et al.



__________________
Mark D. Bronkalla
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The following grounds of rejection are restated for rejection because they have been maintained by the Examiner. The rejections under 35 U.S.C. 103 of claims 1-20 are maintained in accordance with the Final Rejection mailed on March 8, 2021.
(2) Response to Argument
In the brief filed August 5, 2021, Appellant makes the following arguments:
At pages 10-13 of the brief, Appellant argues that Ozeran does not teach or suggest “receive a user interaction with the window of the dynamic medical summary via the selection mechanism, the user interaction via the selection mechanism adjusting parameters of at least one of the stored medical concept and at least the first additional attribute included in the stored plurality of additional attributes of the medical concept”, that merely disclosing a GUI that is interactive  is not the  same as the specific user interaction  recited in Claim 1, that the GUI is oversimplified and that the GUI taught by Ozeran is used to enter patient health data from raw third-party data such as scanned forms and/or handwritten comments from a provider as inputting data is not equivalent as Ozeran does not interact via a selection mechanism to adjust parameters of the stored medical concept and/or the first additional attribute, requiring that a user specify specific parameters for requested data is not equivalent to the claimed user interaction with a 
At pages 13-15, Appellant argues that Ozeran discloses updating, "in response to receiving the user interaction, the window of the dynamic medical summary within the user interface to display the adjusted stored medical concept and the adjusted first additional attribute included in the stored plurality of additional attributes of the medical concept, wherein at least a portion of the updated window of the dynamic medical summary includes different medical data than the window of the dynamic medical summary before receiving the user interaction," (See Paragraphs [0237]-[0243] and [0297]-[0298]). Ozeran generally relate to validating entered data and makes no mention whatsoever of updating a displayed medical summary in response to user interaction. Furthermore, as noted above, Paragraphs [0237]-[0243] of Ozeran generally disclose that after patient data has been input into the system, a user can query the system for particular information, Ozeran merely discloses that a user enters query parameters and the search/analysis engine processes the parameters and provides a result. Accordingly, this process in Ozeran relates to a query-output process where a user enters a specific query and the system provides a result, requiring a user to specifically specify what data is needed before receiving any type of results (wherein a user must enter a new query to receive different data) is distinct from the claimed dynamic medical summary that is Therefore,  Ozeran fails to teach or suggest  an electronic  processor  configured  to "update, in response to receiving the user interaction, the window of the dynamic medical summary within the user interface to display the adjusted stored medical concept and the adjusted first additional attribute included in the stored plurality of additional attributes of the medical concept, wherein at least a portion of the updated window of the dynamic medical summary  includes  different medical data than the window of the dynamic medical summary before receiving the user interaction," as recited in Claim 1.
At pages 15-17, Appellant argues that the specific user interaction recited in Claim 8 is not just any type of user interaction in any type of input process but relates to a specific user interaction received for a dynamic medical summary and the Examiner cannot ignore this context or assert that the mere entry of a name of disease in a query GUI (as part of building a query to a AI assistant) is equivalent to the claimed subject matter. 
At pages 17-18, Appellant argues that Ozeran/Koh discloses "this portion discloses a medical calculator that receives values that can be entered by the user, which the Examiner is interpreting the values inputted to encompass receiving criticality levels." Advisory Action, p. 2., a user entering particular input as part of building a query to an AI medical assistant as generally disclosed in Koh is not equivalent to selecting a criticality level using a selection mechanism associated with a displayed summary and the specific user interaction recited in Claim 9 is not just any type of user interaction in any type of input process but relates to a specific user interaction received for a dynamic medical summary and the Examiner cannot ignore this context or assert that the mere entry or selection of a query relating to the interaction of specified drugs is equivalent to the claimed subject matter.
At pages 18-20, Appellant argues that Ozeran/Koh does not teach receiving the user interaction with the window of the dynamic medical summary includes receiving a selection of a hedging level and updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected hedging level and argues that Paragraph [0065] of Koh focuses entirely ranking content candidates to provide in response to a user input. This portion of Koh makes no mention whatsoever of receiving, from a user, any type of a 
At pages 20-21, Appellant argues that Ozeran/Koh does not teach or suggest receiving a selection of "a type of finding, the type of finding including at least one selected from a group consisting of a pertinent negative finding, an incidental finding, a critical finding, and a primary finding." In other words, selecting a box or other type of option indicating a desire to receive "additional information," has nothing to do with a "type of finding," or, in particular, "a pertinent negative finding, an incidental finding, a critical finding, and a primary finding," explicitly recited in Claim 14.
At pages 21-22, Appellant argues that Ozeran/Koh does not teach or suggest receiving a selection of a confidence level via user interact with a selection mechanism as recited in Claim 18, "the relevance score and the ranking encompasses Claim 18 because the relevance scores can disclose the confidence of the content that is identified and then the ranking of the content candidates allows a user to select the level of relevance the user would like and the Examiner is interpreting this selection to encompass selecting a 
At pages 22-24, the Appellant argues that Ozeran/Koh does not teach or suggest “the selected veracity level” as noted above (see Claim 18), the relevance score in Koh is assigned to content by a content scoring module and, thus, is clearly not a parameter received from a user via a selection mechanism associated with a dynamic medical summary as recited in Claim 19, Koh is silent on a user making any selections from the ranked content, rather the highest ranked content is merely provided to the user, and receiving a threshold value from a user or, for that matter, receiving a threshold value from a user via a selection mechanism associated with a dynamic medical summary as recited in Claim 19. In the Advisory Action, the Examiner points to Paragraphs [0069]-[0070] of Koh and alleges, "the thresholds are predetermined thresholds which the Examiner is interpreting to encompass receiving the threshold from as user as it is predetermined and would be inputted by a user at some point." Advisory Action, p. 3.

Appellant’s arguments will be addressed in the order in which they appear in the brief.
Response to argument A)
	The Examiner respectfully disagrees with Appellant’s characterization of the rejections set forth in Final Rejection mailed March 8, 2021. Pages 25-26 of the Final Rejection recites that Ozeran teaches that user interaction is integral to the function of the system and the GUI can be interactive and provide both comprehensive and concise data to the provider, the GUI can include intuitive menu options selectable features color and/or highlighting to indicate relative 
Response to argument B)
The Examiner respectfully disagrees with Appellant’s characterizations of the rejections set forth in Final Rejection mailed March 8, 2021. Pages 25-26 of the Final Rejection recites that Ozeran discloses updating, "in response to receiving the user interaction, the window of the dynamic medical summary within the user interface to display the adjusted stored medical concept and the adjusted first additional attribute included in the stored plurality of additional attributes of the medical concept, wherein at least a portion of the updated window of the dynamic medical summary includes different medical data than the window of the dynamic medical summary before receiving the user interaction," (See Paragraphs [0237]-[0243] and [0297]-[0298]), while Ozeran does disclose updating a displayed medical summary in response to user interaction as the Examiner asserts that the ability for the GUI of Ozeran does teach user interaction as the GUI can be interactive and can provide both comprehensive and concise data to the provider since the GUI can include intuitive menu options selectable features color and/or highlighting to indicate relative importance of data (See Paragraphs [0178]-[0179]). Ozeran discloses that a user enters query parameters and the search/analysis engine processes the Therefore,  Ozeran fails to teach or suggest  an electronic  processor  configured  to "update, in response to receiving the user interaction, the window of the dynamic medical summary within the user interface to display the adjusted stored medical concept and the adjusted first additional attribute included in the stored plurality of additional attributes of the medical concept, wherein   at least a portion of the updated window of the dynamic medical summary  includes  different medical data than the window of the dynamic medical summary before receiving the user interaction," as recited in Claim 1.As the "update, in response to receiving the user interaction, the window of the dynamic medical summary within the user interface to display the adjusted stored medical concept and the adjusted first additional attribute included in the stored plurality of additional attributes of the medical concept, wherein   at least a portion of the updated window of the dynamic medical summary  includes  different medical data than the window of the dynamic medical summary before receiving the user interaction," as the display of Ozeran can be changed and updated based on user interactiveness as described above and the Examiner further points to Paragraph [0199] and the disclosure of Ozeran’s ability to search throughout certain documents based on summary search, a patient search, and/or a validation search, which the Examiner is interpreting the ability to change searches to encompass the adjusted stored medical concept and the adjusted first additional attribute included in the stored plurality of additional attributes of the medical concept. The Examiner asserts that the claims as recited do not limit the language to a specific user interaction and the claimed language is recited at a level of vagueness that does not limit the user interaction to a specificity that does not differentiate over the current 35 U.S.C. 103 rejection(s).
Response to argument C)
The Examiner respectfully disagrees that the Appellant’s arguments differentiate over the current 35 U.S.C. 103 rejection(s) set forth in Final Rejection mailed March 8, 2021. The Examiner argues that the specific user interaction recited in Claim 8 can be a type of user interaction in an input process and the claimed portion does not limit the claimed portion to a specific user interaction received for a dynamic medical summary. The Examiner argues that receiving a name of a disease is equivalent to a disease state as disease names can describe in the The Examiner asserts that the claims as recited do not limit the language to a specific user interaction and the claimed language is recited at a level of vagueness that does not limit the user interaction to a specificity that does not differentiate over the current 35 U.S.C. 103 rejection(s).
Response to argument D)
The Examiner respectfully disagrees that the Appellant’s arguments differentiate over the current 35 U.S.C. 103 rejection(s) set forth in Final Rejection mailed March 8, 2021. The Examiner argues that Koh’s inclusion of "this portion discloses a medical calculator that receives values that can be entered by the user, which the Examiner is interpreting the values inputted to encompass receiving criticality levels." Advisory Action, p. 2., as these inputted levels are utilized for risk levels (See Paragraph [0088]). The Examiner asserts that a user entering particular input as part of building a query to an AI medical assistant as generally disclosed in Koh is equivalent to selecting a criticality level using a selection mechanism associated with a displayed summary when combined with the teachings of Ozeran to identify the criticality levels and to display the criticality levels to a user via the displayed summery of Ozeran. The specific user interaction recited in Claim 9 is a generic type of user interaction in type of input process but relates to a specific user interaction received for a dynamic medical summary and that the mere entry or selection of a query relating to the interaction of specified drugs is equivalent to the claimed subject matter as the claimed portions are recited at a high level of generality that do  The Examiner asserts that the claims as recited do not limit the language to a specific user interaction and the claimed language is recited at a level of vagueness that does not limit the user interaction to a specificity that does not differentiate over the current 35 U.S.C. 103 rejection(s).
Response to argument E)
The Examiner respectfully disagrees that the Appellant’s arguments differentiate over the current 35 U.S.C. 103 rejection(s) set forth in Final Rejection mailed March 8, 2021. The Examiner argues that Ozeran/Koh does teach receiving a selection of a hedging level and updating the window of the dynamic medical summary includes updating the window of the dynamic medical summary to include medical data associated with the selected hedging level and that Paragraph [0065] of Koh focuses on utilizing the weighting factors for each word or phrase which the Examiner is interpreting to encompass the selected hedging level and when combined with Ozeran encompasses the displaying and updating window of the dynamic medical summary. This portion of Koh mentions receiving, from a user, any type of a selected hedging level or, in particular, receiving such a hedging level from a user through a selection mechanism associated with a provided dynamic medical summary, as the Examiner is interpreting the weighting factors for each word or phrase encompass the selected hedging level and when combined with Ozeran. The content scoring module uses natural language processing (NLP) to assign a score to content. Koh, Paragraph [0065].  The Examiner disagrees that the inclusion of NLP in the content scoring module restricts user interaction as Koh is able to input queries to identify the relevance scores when the user focuses on a desired word or phrase. The Examiner asserts that the claims as recited do not limit the language to a specific user interaction and the claimed language is recited 
Response to argument F)
The Examiner respectfully disagrees that the Appellant’s arguments differentiate over the current 35 U.S.C. 103 rejection(s) set forth in Final Rejection mailed March 8, 2021. The Examiner disagrees with the Appellant and that Ozeran/Koh does teach receiving a selection of "a type of finding, the type of finding including at least one selected from a group consisting of a pertinent negative    finding, an incidental finding, a critical finding, and a primary finding." Koh in Paragraph [0087] teaches that the secondary option text response that, if selected, can result in the AI medical assistant providing information regarding any adverse reactions associated with the drug, and the back-and-forth interaction between the user and AI medical assistant may enable the user to obtain medical information as desired, which the Examiner is interpreting the adverse reaction to encompass a pertinent negative finding or a critical finding as a user querying an AI medical assistant for information to encompass selecting an option to acquire additional information as the user makes the choice to query the AI medical assistant. The Examiner asserts that the claims as recited do not limit the language to a specific user interaction and the claimed language is recited at a level of vagueness that does not limit the user interaction to a specificity that does not differentiate over the current 35 U.S.C. 103 rejection(s).
Response to argument G)
The Examiner respectfully disagrees that the Appellant’s arguments differentiate over the current 35 U.S.C. 103 rejection(s) set forth in Final Rejection mailed March 8, 2021. The Examiner argues that even though Koh utilizes the content scoring module to give the content The Examiner asserts that the claims as recited do not limit the language to a specific user interaction and the claimed language is recited at a level of vagueness that does not limit the user interaction to a specificity that does not differentiate over the current 35 U.S.C. 103 rejection(s).
Response to argument H)
The Examiner respectfully disagrees that the Appellant’s arguments differentiate over the current 35 U.S.C. 103 rejection(s) set forth in Final Rejection mailed March 8, 2021. The Examiner argues that Koh does teach “the selected veracity level”, the relevance score in Koh is assigned to content by a content scoring module, which the Examiner disagrees as the scores could be adjusted to identify the predetermined threshold and allows the user interaction within the teachings of Koh/Ozeran. Even though Koh provides the highest ranked content to the user, the content is disclosed to a user to identify the content the user would like to select and that this process does not differentiate the claimed portion of Appellant’s over the rejections. The Examiner argues that Paragraphs [0069]-[0070] of Koh teaches that, "the thresholds are predetermined thresholds which the Examiner is interpreting to encompass receiving the threshold from as user as it is predetermined and would be inputted by a user at some point." Advisory Action, p. 3. The Examiner asserts that the thresholds can be selected a user and that the process does not differentiate the claimed portion of Appellant’s over the rejections. The Examiner asserts that the claims as recited do not limit the language to a specific user interaction 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.